Citation Nr: 0824961	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for postoperative residuals of fracture of the right 
wrist and navicular bone with joint narrowing.  

2.  Entitlement to an increased rating in excess of 10 
percent for postoperative residuals of partial patellectomy 
of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to January 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied 
ratings in excess of10 percent for service-connected 
postoperative residuals of partial patellectomy of the right 
knee and in excess of10 percent for service-connected 
postoperative residuals of fracture of the right wrist and 
navicular bone with joint narrowing.   

A notice of disagreement (NOD) was received in January 2005, 
for which the RO issued an August 2005 statement of the case 
(SOC).  The veteran's perfected substantive appeal (in the 
form of a VA Form 9, Appeal to Board of Veterans' Appeals), 
containing a video conference hearing request, was received 
in September 2005.  In March 2006, the veteran withdrew his 
request for a hearing.  

Of preliminary importance, in September 2006, the veteran 
submitted a private medical report and statement directly for 
the Board's consideration.  A June 2008 Informal Hearing 
Presentation of the veteran's representative supplied a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).  

Additionally, a statement accompanying the veteran's 
September 2005 VA Form 9 appears to raise a claim for 
entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.  
There is no indication in the record that this matter has yet 
been addressed; hence, it is referred to the RO for 
appropriate action.  

Finally, the Board's decision on the claim for an increased 
rating in excess of 10 percent for service-connected 
postoperative residuals of fracture of the right wrist and 
navicular bone with joint narrowing is set forth below.  The 
issue of an increased rating in excess of 10 percent for 
postoperative residuals of partial patellectomy of the right 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The veteran's right wrist disability is manifested by 
limitation of motion, painful motion, and weakness; at no 
time during the appeal was there evidence of ankylosis; 
separately ratable neurological impairment is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative residuals 
of fracture of the right wrist and navicular bone with joint 
narrowing is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC) 5215 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  The Board notes that, effective May 30, 2008, 
38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

With regard to the claims for increased ratings, the Board is 
aware of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in a June 2004 pre-rating letter, the RO 
provided notice pertaining to the claims for increased 
ratings.  The June 2004 letter informed the veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
This letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims.  The 
September 2004 rating decision reflects the adjudication of 
the claim after issuance of the letter.  Hence, this letter 
meets the VCAA's timing of notice requirement.  

The Board is aware that the June 2004 VCAA letter does not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim for 
increased rating.  See Sanders v. Nicholson, 487 F. 3d 881, 
889 (Fed. Cir. 2007).  

In this regard, the veteran's statements, made in his April 
2004 claim for increase, January 2005 NOD, March 2005 
statement, and statements attached to his September 2005 VA 
Form 9 described the effects of his service-connected right 
knee and right wrist disabilities on employability and daily 
life.  These statements indicate awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Id. slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.  

In light of the veteran's lay assertions of effects of the 
service-connected knee and wrist disabilities on 
employability and daily life, the Board does not view the 
disorders at issue to be impacted by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary; neither condition on appeal is rated under a 
diagnostic code containing criteria that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability, and the effect of 
that worsening on the veteran's employment and daily life.  
Furthermore, the September 2004 RO rating decision explicitly 
provides the higher rating criteria under the applicable 
diagnostic codes.  

Additionally, the August 2005 SOC sets forth the rating 
criteria applicable to the service-connected knee and wrist 
disabilities.  The veteran was accordingly made well aware of 
the requirements for increased ratings for these disabilities 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez- 
Flores.  

Finally, the RO's June 2004 notice letter satisfies the 
fourth notification requirement of Vazquez-Flores, by 
providing examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain, 
relevant to establishing entitlement to increased 
compensation.  Hence, the record reflects that it is 
"difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will now address VA's compliance with regard to its 
duty to assist.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service records, VA and private treatment records, 
and the reports of August 1999, July 2004 and June 2005 VA 
examinations. Also of record and considered in connection 
with the claim are various statements submitted by the 
veteran or by his representative on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal. Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




II.  Increased Rating for Wrist Residuals

The veteran contends that he is entitled to a rating in 
excess of 10 percent for postoperative residuals of fracture 
of the right wrist and navicular bone with joint narrowing.  
He asserts that his right wrist disability contributes to 
chronic pain, limitation of motion, and weakness in his right 
hand.    

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

The veteran's right wrist disability is rated under 38 C.F.R. 
§ 4.71a, DC 5215, which addresses limitation of motion of the 
wrist.  A 10 percent rating is warranted for limitation of 
motion of the wrist (major or minor), such that dorsiflexion 
is less than 15º or palmar flexion is limited in line with 
the forearm.  That is the highest schedular disability rating 
available under DC 5215.  

For VA purposes, normal dorsiflexion of the wrist is from 0º 
to 70º, and normal palmar flexion is from 0º to 80º.  Normal 
ulnar deviation of the wrist is from 0º to 45º, and normal 
radial deviation is from 0º to 20º.  Normal forearm pronation 
is from 0º to 80º, and normal forearm supination is from 0º 
to 85º.  38 C.F.R. § 4.71, Plate I .  The diagnostic codes 
pertaining to impairment of the elbow, forearm, wrist, hand, 
and fingers apply different disability ratings based upon 
whether the major or minor arm is affected.  38 C.F.R. § 
4.71a, DCs 5213 through 5230.  

A July 2004 VA examination revealed that the veteran reported 
ongoing difficulties with his right wrist.  He recounted 
distinct deterioration in his right wrist, and noted marked 
weakness in the right hand to the extent that he had 
occasional difficulty holding relatively small objects.  The 
veteran had increased difficulty writing and had a history of 
great difficulty carrying heavy objects.  The examiner noted 
the veteran's report that all forms of manual effort produced 
pain and discomfort.  Upon examination, limitation of motion 
was consistent with previous VA examinations:

        - Dorsiflexion	0º - 70º		(75º in 1999)
        - Palmar flexion	0º - 70º		(80º in 1999)
        - Supination		0º - 80º
        - Pronation		0º- 80º

The July 2004 VA examiner noted range of motion of fingers 
and thumb were normal, and the veteran had full opposition of 
thumb and fingers:

MP: 	=	0º - 90º
        PIP:	=	0º - 100º
        DIP:	=	0º - 80º

July 2004 VA examination of the strength of the veteran's 
right hand, regarding fine pinch, was normal; however 
twisting against resistance produced wrist pain.  Radiographs 
of the right wrist revealed no gross radiological 
deterioration in the wrist, whilst the joint narrowing 
appears to have advanced with respect to 1999 radiographs.  
The veteran was assessed with change in the condition of the 
joint, not grossly pathologic, but in keeping with the 
process of post-traumatic degenerative joint disease.  
Examination of the wrist revealed a greater degree of limited 
motion than in previous exams, although not demonstrated by 
obvious radiological change.  The examiner found clinical 
deterioration, as evidenced by limitation of wrist flexion 
and decreased strength of grip.  

Upon receipt of the veteran's February 2005 request for re-
examination, a June 2005 VA examination of the right wrist 
was performed.  Here, the examiner specifically addressed the 
issue of a possible peripheral nerve condition attributable 
to the right wrist fracture.  The examiner noted an EMG study 
was performed, and contained no findings of peripheral nerve 
lesion.  Grip strength of the right hand, at rest, was 50 mm 
Hg, and with maximum effort, 110 mm Hg.  The veteran's pain 
began within the range of 10º of dorsiflexion and from 15º of 
volar flexion, as measured with a goniometer.  By comparison, 
the left wrist and hand, when at maximum effort, had pressure 
rises to 240 mm Hg.  Additionally, the examiner noted the 
right hand showed a degree of muscle wasting, especially the 
first Dorsal Interosseous muscle.  The examiner conclusions 
incorporated and reiterated identical findings to the July 
2004 examination.  

Additional factors that could provide a basis for an increase 
have also been considered, such as the application of DC 
5214, which provides for a 30 percent rating for favorable 
ankylosis of the major wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Ankylosis 
was not found, as the veteran demonstrated motion of the 
wrist during each VA medical examination.  Therefore, a 
higher disability rating under DC 5214 is not possible.  

In addition, degenerative arthritis, including post-traumatic 
arthritis, which is established by X-ray findings will be 
rated based on limitation of motion of the specific joint 
involved pursuant to 38 C.F.R. § 4.71a, DCs 5003 and 5010 
(2007).  The highest disability rating available under DC 
5215 for limitation of motion of the right wrist (a major 
joint) is 10 percent.  Because the veteran's right wrist 
disability is already rated at 10 percent disabling, DC 5010-
5003 do not provide for a higher rating than 10 percent.  

The Court has held that, when a DC provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  While the Board has considered the 
veteran's statements regarding the impact of his pain on his 
daily life and employment, the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
wrist; hence there is no basis for a rating greater than 10 
percent based on limitation of motion due to any functional 
loss.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Under 
these circumstances, the Board finds that the record presents 
no basis for assignment of a higher schedular rating under 
the applicable rating criteria.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected for postoperative residuals 
of fracture of the right wrist and navicular bone with joint 
narrowing reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the September 2004 RO rating decision).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating).  
Rather, the record reflects that the veteran claims to have 
stopped working due to "pain and fatigue factors," without 
specific reference or attribution to the right wrist.  See 
September 2005 VA Form 9.  Moreover, there is no objective 
evidence that, during the period pertinent to the claim for 
increase, the right wrist disability has warranted frequent 
treatment-much less periods of hospitalization-or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures for referral set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for higher rating 
than 10 percent for service-connected postoperative residuals 
of fracture of the right wrist and navicular bone with joint 
narrowing must be denied.  In reaching this conclusion, the 
Board has 


considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinsk, 1 Vet. App. at 53-56 (1990).  


ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of fracture of the right wrist and navicular bone 
with joint narrowing is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 10 percent for 
postoperative residuals of partial patellectomy of the right 
knee is warranted.  

Initially, the Board notes that the veteran last had a VA 
examination pertaining to the right knee in July 2004.  In a 
September 2006 request for a second opinion and additional VA 
examination, the veteran indicated that, from the date of the 
letter, over the past year, and specifically within the past 
few months, he experienced further deterioration in his right 
knee.  Given the claim of worsened disability, a 
contemporaneous examination is warranted.  See 38 U.S.C.A. 
§ 5103A.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board notes that the veteran submitted a 
September 2006 private medical examination report, which 
reflected swelling of the right knee with mild effusion, 
marked sensitivity over the medial joint space and over the 
retinaculum of the right patella, and sensitivity over the 
lateral joint space.  X-rays of the right knee showing 
narrowing of the medial joint space as well as severe 
degenerative changes of the patello femoral joint.  However, 
the report did not establish or provide range of motion 
findings for the knee, along with findings as to any 
additional range of motion loss due to pain and other factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 
8 Vet. App. 202, 205-207 (1995), which are needed to properly 
evaluate the disability under consideration.  

Accordingly, the issue of increased rating in excess of 10 
percent for service-connected postoperative residuals of 
partial patellectomy of the right knee is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO or AMC should arrange for the 
veteran to undergo a VA orthopedic 
examination of his right knee by an 
appropriate physician at a medical 
facility or the equivalent in Israel.  

The examination should include review of 
medical history, current complaints, and 
appropriate clinical findings.  All 
indicated tests and studies (including X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should conduct range of 
motion studies of the right knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any excursion 
of motion accompanied by pain.  If pain on 
motion in the right knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should render a specific 
finding as to the presence or absence of 
any lateral instability and/or recurrent 
subluxation in the right knee.  If 
instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, provide an 
assessment as to whether such instability 
is slight, moderate or severe.  The 
examiner should also indicate whether the 
veteran experiences dislocation in the 
knee, and if so, whether such dislocations 
are accompanied by frequent episodes of 
locking, pain and/or effusion into the 
joint.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher rating for right knee disability.  
If the benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to further assist the veteran 
in substantiating a claim for increased rating for his 
service-connected right knee disability.  It is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


